Citation Nr: 1759263	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, psychotic disorder not otherwise specified, a depressive disorder, insomnia, and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from February 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) and Insurance Center, in Philadelphia, Pennsylvania.

In an April 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested to be scheduled for a Board hearing at the RO.  However, he withdrew his request later that month.

This matter was previously before the Board in May 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  A back disorder is not attributable the Veteran's active service; and arthritis of the lumbar spine did not manifest to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.

2.  A psychiatric disorder, to include PTSD, is not attributable the Veteran's active service; and a psychosis disorder did not manifest to a degree of 10 percent or more within one year from the date of the Veteran's separation from service

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for the establishment of service connection for a psychiatric disorder, to include PTSD, mood disorder, psychotic disorder not otherwise specified, a depressive disorder, insomnia, and an adjustment disorder, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
By letters dated in April 2009, July 2009, November 2010, and July 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in May 2014 in order to obtain additional treatment records, to undertake additional development in confirming the Veteran's asserted stressors, and to obtain additional medical opinions.  The requested development has since been undertaken.  As the AOJ has substantially complied with the remand directives, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Back Disorder

The Veteran asserts that he has a low back disability that is manifested as a result of his duties as a paratrooper during active service.  Specifically, he contends that he injured his back during a particular parachute jump for which he was treated in service, and that he has experienced symptoms associated thereto ever since.

A review of his service treatment records reveals that his January 1972 entrance report of medical examination showed that clinical evaluation of the spine and musculoskeletal system was normal.  The associated report of medical history shows that the Veteran indicated that he had never had arthritis or recurrent back pain.

A service treatment record dated in June 1973 shows that the Veteran reported experiencing back pain one day earlier after running.  The impression was muscle strain of the left lower back.

A service treatment record dated in July 1973 shows that the Veteran reported a one month history of pain in the right while running track.  He was said to have a pulled muscle in the lumbar region.

The Veteran's January 1974 separation report of medical examination shows that clinical evaluation of the spine and musculoskeletal system was normal.  The associated report of medical history shows that the Veteran indicated that he had never had arthritis or recurrent back pain.

Following service, a Commonwealth of Pennsylvania, Department of Labor and Industry, Bureau of Occupational Injury and Disease Compensation notice dated in June 1986 shows that the Veteran injured his back on May 27, 1986, while working for the Pennsylvania Department of Transportation.  He was compensated with disability payments.

A private medical record from C. K. K., Jr., M.D., dated in August 1991, shows that the Veteran was being treated for acute lumbosacral sprain and strain as a result of injuries he sustained in an accident that occurred while he was at work on July 8, 1991.  He was said to be totally disabled and unemployable as a result of this injury.
  
Private medical treatment records from Germantown Medical Associates, dated from July 2004 shows that the Veteran was treated following a back injury sustained in the workplace on July 3, 2004.  He was said to be employed as a school police officer and injured his back while trying to restrain a child as he reached to grab him.  The assessment included lumbar sprain and strain, and rule out lumbar radiculopathy.  The examiner opined that within a reasonable degree of medical certainty, the examiner was symptomatic as a direct result of his work-related accident on July 3, 2004.

A lay statement from a friend of the Veteran dated in August 2004 shows that it was indicated that the Veteran, with who he had been acquainted since prior to active service, in pertinent part, experienced back symptoms resulting from injuries sustained during active service.  

A letter from H. H. S., M.D., dated in October 2004, shows that the Veteran was 
said to have allegedly injured his back in an altercation with a student in a grade school, in the process of restraining the child.  It was also indicated that the Veteran reported injuring himself approximately three weeks earlier in a similar incident at a high school.  Dr. S. concluded that there was absolutely no evidence whatsoever from the objective standpoint to support any of his subjective complaints.  He was found to be fully recovered from his alleged work injury and capable of performing his employment as a school police officer.

A letter from a VA nurse practitioner, D. J. C., M.S.N., C.R.N.P., dated in January 2010, shows that the Veteran was said to have shared his service treatment records showing the in-service back strain.  Based on review of the document and evaluation of the Veteran, it was concluded that it would be most likely (90 percent probability) that given his job description as a paratrooper on active duty, his lower back condition could have been aggravated by the injury sustained on June 15, 1973.  He was noted to continue to take pain medication for chronic low back pain.  The nurse practitioner reiterated the opinion in a letter dated in June 2011.

A lay statement from the Veteran's brother dated in July 2011 shows that the Veteran's brother recalled that the Veteran had been home on leave in the 1970's and had been limping and in pain, explaining that he had been hurt jumping out of an airplane.

A lay statement from a fellow service member received in July 2013 shows that the Veteran was said to have injured himself on a particular parachute jump during active service.  The Veteran was noted to have displayed pain and difficulty with walking.  The Veteran was said to require medical attention, but that he refused to seek it so as not to violate the airborne creed of honor, integrity, persistence and self-reliance.
A VA examination report dated in August 2013 shows that the Veteran was diagnosed with degenerative disc disease with strain.  The Veteran provided a history of injury in service after a bad parachute jump.  Following examination of the Veteran and review of the claims file the VA examiner explained that the service treatment records had stated the Veteran was seen for back strain in 1973.  The examiner concluded that this was 40 years ago, and that it was unreasonable to assert that the back strain so long ago had persisted to the present.  The Veteran provided copies of a magnetic resonance imaging (MRI) study of the lumbar spine performed in 2004, and some abnormalities were documented.  It further said to be unreasonable to assert that the findings on the 2004 MRI were related to the back strain of 1973.  Thus, the examiner opined that it was less likely than not that the Veterans current back complaints were related to his military service.  The examiner noted that the Veteran had stated he injured his back during a parachute jump and that he was treated for same, but the examiner could find no mention of this injury or of its treatment in the service treatment records.  Also, the Veteran did not deny being injured at his civilian job, and that the injury resulted in his being unemployable.

A letter from H. K. G., M.D., dated in September 2014 shows that it was indicated that it was documented in the Veteran's medical record that symptoms of lower back pain occurred while on active duty working as a paratrooper having suffered injury to his back on June 15, 1973.  He was said to continue to require treatment for various musculoskeletal pain, including controlled narcotic medications.

An addendum to the August 2013 VA examination report dated in March 2015 shows that the VA examiner concluded that the Veteran's condition claimed was far less likely than not incurred in or caused by the claimed in-service injury, event or    illness.  The examiner explained that review of the service treatment records revealed a note dated June 15, 1973, wherein the Veteran reported for sick call because his left foot began hurting after a baseball game the day before.  He also noted that his back began hurting the preceding day after running.  The examination of the back showed that there was no tenderness.  There was, however, some muscle spasm of the right gluteus muscle.  The diagnosis was muscle strain of the right lower back.  There were no subsequent service treatment records that documented a continuing back condition.  The separation examination report showed no spine abnormality on physical examination. 

Therefore, although the Veteran was clearly documented to have been a parachutist, there was only minimal degenerative disc disease and minimal degenerative joint disease present in the lumbar spine MRI report 40 years after he separated from service.  He was 59 years old at the time of the MRI study.  The examiner explained that it is well-known that the aging process itself is associated with the development of minimal degenerative joint disease and minimal degenerative disc disease and, therefore, opined that there was no evidence on the MRI that the Veteran had degenerative disc disease and degenerative joint disease that were aggravated beyond the natural history of these conditions by his parachute jumping.  There was no evidence in the service treatment records that the muscle strain that he was diagnosed in 1973 was a continuing problem while he was on active duty.  Furthermore, although the Veteran did have some radicular subjective symptomatology, there was no evidence from the MRI of August 2013 that he had any lumbar spine condition that would likely cause these radicular symptoms.  The examiner further opined that the radicular symptomatology could not be attributed to any low back condition.  The examiner concluded that it was far less likely than not that the Veteran's current back condition was related to active duty.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  First, there is no evidence that the first manifestation of degenerative changes of the low back occurred within the first post-service year after the Veteran's discharge from service in February 1974, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.

With respect to direct service connection, the preponderance of the evidence of record does not relate the Veteran's low back disability to his period of active service.  Indeed, the VA examination reports conclude that the Veteran's low back disability was far less likely than not incurred in or caused by the claimed in-service injury.  In the medical reasoning, the examiners did not equate the in-service documented findings with the current diagnosis.  The examiner also took note of the post-service evidence of record which reflected the Veteran's various post-service work-related injuries.  According to the examiners, based on the length of time between the Veteran's low back muscle strain in service, and subsequent treatment for symptoms associated with the work-related back injuries, it was less likely as not that the current low back symptoms were incurred in service.  These medical opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. 

The Board has considered the opinions of the VA nurse practitioner and of Dr. G., suggesting that the Veteran's current symptoms were associated to injury in service as a paratrooper.  However, neither of these opinions addressed any of the Veteran's multiple post-service work-related injuries.  As the opinions do not appear to be based upon a complete review of the evidence of record, they are of limited probative value.

The Board has also considered the lay statements of record, along with the many contentions of the Veteran.  Even if the contentions could be read as claiming continuity of symptomatology since service, the statements are not persuasive because the assertions are not supported by the contemporaneous evidence of record.  The service treatment records show treatment for low back symptoms after running, but there is no mention of injury related to a parachute jump.  Following service, there is no evidence of back symptoms until after the many work-related injuries.  As such, the claims of continuous low back problems since service are not probative.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303 (b). 

The Board acknowledges the Veteran's belief that his low back disorder is related to his in-service injury.  Although the Veteran is competent to describe symptoms of a low back disorder, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1377, Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).
The Veteran is competent to report symptoms of pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between current back symptoms and service do not constitute competent medical evidence on which the Board can make a service connection determination. 

In light of the foregoing, the Board finds the evidence against the Veteran's claim of service connection for a back disorder to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his complaints, without evidence of sufficient probative value to support a relationship between the asserted back disorder and service, there is a lack of persuasive medical evidence to support his claim.  The service treatment records are negative for a chronic disease with an onset in service; there is a multiple year gap without any objective clinical evidence to support an assertion of continuing symptomatology; and the persuasive objective medical evidence of record finds the current symptoms most likely related to post-service injuries.  The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for a back disorder is not warranted.

Psychiatric Disorder 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128   (1997).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843  July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304 (f)(3) as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran contends that he has PTSD secondary to a number of stressful incidents experienced during his period of active service.  In correspondence dated in October 2009, the Veteran asserted participating in special assignments in covert operations that required special clearance and rigorous training that involved jungle survival and learning how to kill the enemy.  He added that he had operations in Southeast Asia (to include Vietnam) and the Middle East during his period of active service.  He contends that his experiences during active service have resulted in a current diagnosis of PTSD, as well as, a number of additional psychiatric disorders.

A review of the Veteran's service personnel records reveals that there is no indication that the Veteran had any foreign service, nor that he participated in any special assignments or covert operations during his period of active service.  The records do confirm that he qualified as a parachutist.

A September 2009 Formal Finding Of a Lack of Evidence To Verify Stressors shows that it was determined that the information required to verify stressful events as described by the Veteran was insufficient to send to the Center for Unit Records Research (CURR) or to the Department of the Army for corroboration of the stressors.

In its May 2014 remand, the Board directed the AOJ to work with the United States Special Operations Command in verifying the Veteran's claimed stressors.  Thereafter, an October 2016 Formal Finding of Insufficient Evidence To Concede Stressors Described By The Veteran was issued.  In a detailed 23 page memorandum, the AOJ set forth all of the efforts undertaken to substantiate the many asserted stressors of the Veteran.  None of the identified stressors could be verified by any of the investigative agencies, to include the United States Special Operations Command VA Liaison and Historian Office, the National Archives, the VA Compensation Service Intranet Stressor Verification Site, a VA RO inquiry into the Veteran's employment and passport history, and a VA RO internet search for United States Passport designed.  Inasmuch as the Veteran's stressors cannot be verified, service connection for PTSD is not possible. 

Accordingly, the remaining question is whether the Veteran is entitled to service connection for a psychiatric disorder other than PTSD, inasmuch as he has been variously diagnosed with mood disorder, psychotic disorder not otherwise specified, a depressive disorder, insomnia, and an adjustment disorder.  However, he is not entitled to service connection on a direct basis for a psychiatric disorder other than PTSD because an in-service injury or event related to a psychiatric disorder has not been shown. 

The Veteran entered service in January 1972.  His entry examination noted a normal psychiatric system.  The Veteran denied any mental health treatment in his medical history.  His service treatment records are silent for any treatment for or diagnosis related to a psychiatric disorder.  His January 1974 separation report of medical examination also shows a normal psychiatric system.  In short, there is no evidence of an in-service mental health illness.  The Veteran himself has not asserted any such treatment.  

Also, there is no evidence that the first manifestation of any diagnosis of a 
psychosis within the first post-service year after the Veteran's discharge from service in February 1974, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted.

The Board has also considered the lay statements of record suggesting that the Veteran as a changed person upon his return from active service, along with the many contentions of the Veteran.  Even if the contentions could be read as claiming continuity of symptomatology since service, the statements are not persuasive because the assertions are not supported by the contemporaneous evidence of record.  The service treatment records show no treatment for symptoms associated with a psychiatric disorder.   Following service, there is no evidence of symptoms associated with a psychiatric disorder for many years.  As such, any claims of continuous psychiatric symptoms since service are not probative.  As such, service connection based on continuity of symptomatology is not warranted. 

The Board acknowledges the Veteran's belief that he has a psychiatric disorder that is related to active service.  Although the Veteran is competent to describe symptoms, he is not competent to comment on the etiology of such disorder.  While he is competent to report symptoms of that come to him through his senses and, as such, require only personal knowledge rather than medical expertise, he is not competent to opine on the question of etiology.  Therefore, his statements asserting a relationship between current symptoms and service do not constitute competent medical evidence on which the Board can make a service connection determination. 

In light of the foregoing, the Board finds the evidence against the Veteran's claim of service connection for a psychiatric disorder to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his contentions, without evidence of sufficient probative value to support a relationship between the asserted psychiatric disorder and service, there is a lack of persuasive medical evidence to support his claim.  The service treatment records are negative for any psychiatric disorder in service, and there is a multiple year gap without any objective clinical evidence to support an assertion of continuing symptomatology.  

In sum, the Veteran cannot show existence of a verified stressor for PTSD, and 
similarly cannot show sufficient evidence of an in-service injury or event for a psychiatric disorder other than PTSD.  As such, he is not entitled to service connection.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  As the preponderance of the evidence is against this claim, the Veteran's appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon which to grant the Veteran's claim.


ORDER

Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, psychotic disorder not otherwise specified, a depressive disorder, insomnia, and an adjustment disorder, is denied.

 


____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


